                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

    BILLY MAYS, JR.,

             Plaintiff,

             v.                                        Case No. 19-2200-CM

    DUSTIN DeMAYO,

             Defendant.


                                         ORDER

         This matter comes before the court on the motion of Midwest Division – OPRMC,

LLC (“OPRMC”) to quash a subpoena served by defendant (ECF No. 17). The motion is

denied because it has been filed in the wrong court. Under Fed. R. Civ. P. 45(d)(3)(A), a

motion to quash a subpoena must be filed in “the district where compliance is required.”1

Although the subpoena is not attached to the motion at issue, the docket reflects two notices

of an identical subpoena to OPRMC for compliance on December 30, 2019.2 The subpoena

commands OPRMC to produce documents and provide testimony at the law office of



1
  See also Rule 45(d)(1) (court for the district where compliance is required must enforce
the issuer’s duty to take steps to avoid imposing undue burden); Rule 45(d)(3)(B) (court
for the district where compliance is required may, on motion, quash or modify a subpoena
in certain instances); Rule 45(e)(2)(B) (a party who receives information produced in
response to a subpoena over which a claim of privilege is asserted may present the
information under seal to the court for the district where compliance is required for a
determination of the claim); Rule 45(g) (providing for a finding of contempt for failure to
comply with a subpoena by the court for the district where compliance is required).
2
    ECF Nos. 15-1 and 16-1.
O:\ORDERS\19-2200-CM-17.DOCX
Stephanie Warmund in Kansas City, Missouri.3 Because the place of compliance (i.e.,

Kansas City, Missouri) is not in the District of Kansas, this court cannot quash the subpoena

or otherwise provide the relief requested by OPRMC. As such, the motion to quash the

subpoena is denied without prejudice to refiling in the district where compliance is

required.

          IT IS SO ORDERED.

          Dated December 27, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




3
    Id.

                                             2
